North Texas Commercial Association Of Realtors®

COMMERCIAL CONTRACT OF SALE

[Check all boxes applicable to this Contract -Boxes not checked do not apply to
this Contract]

In consideration of the terms, provisions, covenants and agreements contained in
this Commercial Contract of Sale (the "Contract"), each of the parties to this
Contract agrees as follows:

PARTIES.

Trencor, Inc., a Texas corporation____________________________________
("Seller") shall sell and convey to
Great Wolf Resorts, Inc. or a subsidiary as provided in Section 11
("Purchaser")
and Purchaser shall buy and pay for the Property (defined below).



PROPERTY.

Being 51.373 acres_____________________________
___________________________



with an address of 1400 E. Highway
26_________________________________________________________________

in the City of _Grapevine, Tarrant_____________________________________County,
Texas, further described in Exhibit "A", (the "Land"), together with (a) all
improvements, fixtures and amenities now or hereafter situated on the Land (the
"Improvements"), (b) all and singular the rights and appurtenances pertaining to
the Land and/or Improvements, (c) all utility and development rights associated
with or otherwise allocable to the Land and/or the Improvements, and (d) all
other tangible and intangible personal property of every kind or character owned
by Seller and affixed or attached to, or used in connection with, the Land
and/or the Improvements, including, without limitation, any certificates,
permits, applications and/or warranties related to the Land and/or the
Improvements, except as provided in Section 17A and all rights and appurtenances
pertaining thereto (collectively, the "Personal Property") (all of the foregoing
collectively referred to herein as the "Property").

PURCHASE PRICE.



The purchase price for the Property is $13,200,000.00 (Thirteen million two
hundred thousand dollars and no/100) the "Purchase Price"), payable as follows:

r

  A  The Purchase Price will be adjusted up or down based upon the land area of
the Property as determined by the Survey. The land area will be multiplied
by$______________________________________ per square foot and the product will
become the Purchase Price at Closing (as defined hereinafter). The land area for
purposes of determining the Purchase Price will be the gross land area of the
Property unless this box □ is checked, in which case the land area for purposes
of determining the Purchase Price will be the Net Land Area (as defined in
Section 5A) of the Property.



ý

     B.  Cash payable at Closing: $_IN FULL



r

C  The balance of the Purchase Price will be paid according to the provisions in
Addendum B-1, THIRD PARTY FINANCING or Addendum B-2, SELLER FINANCING.



4. EARNEST MONEY AND TITLE COMPANY ESCROW.

A.  Deposit of Earnest Money

Within five (5) business days after the Effective Date of this Contract,
Purchaser shall deposit earnest money in the form of a certified check,
cashier's check or wire transfer in the amount of $200,000.00 (the "Initial
Deposit") payable to Lawyers Title Insurance Corporation, acting through its
agent located at 6029 Beltline Road, Suite 250, Dallas, Texas 75240, Attn:
Carole Badgett (the "Title Company"), in its capacity as escrow agent, to be
held in escrow pursuant to the terms of this Contract. If Purchaser elects to
extend the Due Diligence Period as set forth in Section 1 of Addendum C,
Purchaser shall deposit with the Title Company an additional $100,000.00 (the
"Due Diligence Extension Deposit") not later than five (5) business days prior
to the expiration of the Initial Due Diligence Period. (The sum of the Initial
Deposit and the Due Diligence Extension Deposit shall be collectively called
"The
Earnest Money"). Seller's acceptance of this Contract is expressly conditioned
upon Purchaser's timely deposit of the Earnest Money with the Title Company. If
Purchaser fails to timely deposit the Initial Deposit or the Due Diligence
Extension Deposit, Seller may, at Seller's option, terminate this Contract by
delivering a written termination notice to Purchaser before Purchaser deposits
either the Initial Deposit or the Due Diligence Extension Deposit, as
applicable. The Title Company shall deposit the Earnest Money in one or more
fully insured accounts in one or more Federally insured banking or savings
institutions. After receipt of necessary tax forms from Purchaser, the Title
Company shall deposit the Earnest Money in an interest bearing account unless
thisbox r is checked, in which case the Title Company will not be required to
deposit the Earnest Money in an interest bearing account. Any interest earned on
the Earnest Money will become a part of the Earnest Money. At the Closing, the
Earnest Money will be applied to the Purchase Price.



Notwithstanding anything herein to the contrary, a portion of the Earnest Money
in the amount of $500.00 will be non-refundable and will be distributed to
Seller upon any termination of this Contract as full payment and independent
consideration for Seller's performance under this Contract. If this Contract is
properly terminated by Purchaser pursuant to a right of termination granted to
Purchaser by any provision of this Contract, the Earnest Money, less the
non-refundable portion, will be promptly returned to Purchaser, and the parties
will have no further rights or obligations under this Contract (except for any
that, by the explicit provisions of this Contract, expressly survive the
termination of this Contract). If this Contract is not timely terminated by
Purchaser in accordance with the terms of this Contract and Purchaser,
thereafter fails to close hereunder solely due to a default by Purchaser, the
Title Company shall deliver the Earnest Money to Seller without the necessity of
any further authorization from Purchaser. If this Contract is timely terminated
by Purchaser in accordance with the terms of this Contract, the Title Company
shall deliver the Earnest Money to Purchaser without the necessity of any
authorization from Seller.

B. Escrow.

The Earnest Money is deposited with the Title Company with the understanding
that the Title Company is not: ( I) responsible for the performance or
non-performance of any party to this Contract; or (2) liable for interest on the
funds except to the extent interest has been earned after the funds have been
deposited in an interest bearing account. If both parties make demand for the
payment of the Earnest Money, the Title Company has the right to require from
all parties a written release of liability of the Title Company which authorizes
the disbursement of the Earnest Money. If only one party makes demand for
payment of the refundable portion of the Earnest Money, the Title Company shall
give written notice of the demand to the other party. The Title Company is
authorized and directed to honor the demand unless the other party delivers a
written objection to the Title Company within ten (10) days after that party
receives the written notice from the Title Company. The Brokers hereby waive any
rights which they may have in the Earnest Money.



5. SURVEY, TITLE DOCUMENTS AND OTHER DOCUMENTS.

A. Survey.

As soon as reasonably possible, and in any event within ten (10) business days
after the Effective Date, Seller shall, at Seller's expense, deliver or cause to
be delivered to Purchaser a copy of a current on-the-ground perimeter survey
(the "Survey") of the Property prepared by Wier & Associates, Inc. in accordance
with the current survey standards jointly adopted by the American Land Title
Association ("ALTA"), the American Congress on Surveying and Mapping ("ACSM")
and the National Society of Professional Surveyors, Inc., certified to
Purchaser, Seller and the Title Company substantially in the form attached
hereto as Exhibit "D" and otherwise sufficient to enable the Title Company to
issue an owner's policy of title insurance with extended coverage without
inclusion of the survey exception. The Survey must show the gross land area and
the Net Land Area. The term "Net Land Area" means the gross land area of the
Property less the area within utility easements, drainage easements,
ingress/egress easements, rights-of-way, 100-year flood plain and any
encroachments on the Property. The area within the 100-year flood plain must be
as defined by the Federal Emergency Management Agency or other applicable
governmental authority. At the Closing, the metes and bounds description of the
Property reflected in the Survey will be used in the warranty deed and any other
documents requiring a legal description of the Property.



B. Title Commitment

. As soon as reasonably possible, and in any event within fifteen (15) days
after the Effective Date, Seller shall, at Seller's expense, deliver or cause to
be delivered to Purchaser: (1) a title commitment (the "Title Commitment")
covering the Property binding the Title Company to issue an ALTA Policy of Title
Insurance (the "Title Policy") on the standard form prescribed by the Texas
Department of Insurance at the Closing, in the full amount of the Purchase
Price, insuring Purchaser's fee simple title to the Property to be good and
indefeasible, subject only to the Permitted Exceptions (defined below); and (2)
the following (collectively, the "Title Documents"): (a) true and legible copies
of all recorded instruments affecting the Property and recited as exceptions in
the Title Commitment; (b) a current tax certificate; (c) written notices as
required in Section 5C; and (d) if the Property includes any personal property,
UCC search reports pertaining to the Seller.



C. Special Assessment Districts

. If the Property is situated within a utility district or flood control
district subject to the provisions of Section 49.452 of the Texas Water Code,
then Seller shall give to Purchaser as part of the Title Documents the required
written notice and Purchaser agrees to acknowledge receipt of the notice in
writing. The notice must set forth the current tax rate, the current bonded
indebtedness and the authorized indebtedness of the district, and must comply
with all other applicable requirements of the Texas Water Code. If the Property
is subject to mandatory membership in a property owner's association, Seller
shall notify Purchaser of the current annual budget of the property owners'
association, and the current authorized fees, dues and/or assessments relating
to the Property.



D. Abstract.

At the time of the execution of this Contract, Purchaser acknowledges that the
Brokers have advised and hereby advise Purchaser, by this writing, that
Purchaser should have the abstract covering the Property examined by an attorney
of Purchaser's own selection or that Purchaser should be furnished with or
obtain a policy of title insurance.



E. Notice Regarding Possible Annexation.

If the Property that is the subject of this Contract is located outside the
limits of a municipality, the Property may now or later be included in the
extraterritorial jurisdiction of the municipality and may now or later be
subject to annexation by the municipality. Each municipality maintains a map
that depicts its boundaries and extraterritorial jurisdiction. To determine if
the Property is located within a municipality's extraterritorial jurisdiction or
is likely to be located within a municipality's extraterritorial jurisdiction,
contact all municipalities located in the general proximity of the Property for
further information.



F. Other Documents.

Within five (5) days following the Effective Date, Seller shall deliver to
Purchaser copies of all the documents and information described on Exhibit "C"
attached hereto (the "Diligence Materials").



6. REVIEW OF TITLE.

A. Review Period

. Purchaser shall have thirty ( 30) days (the "Title Review Period") after
receipt of the last of the Survey, Title Commitment and Title Documents to
review them and to deliver in writing to Seller any objections Purchaser may
have to them or any item disclosed by them. Any item described in Schedule B of
the Title Commitment to which Purchaser does not object will be deemed a
"Permitted Exception." Those items the Title Company identifies to be released
upon the Closing will be deemed objections by Purchaser. Purchaser's failure to
object within the time provided will be a waiver of the right to object. If
Purchaser delivers any written objections to Seller within the Title Review
Period, then Seller shall make a good faith attempt to cure the objections by
the date which is ten (10) days prior to the end of the Due Diligence Period
(the "Cure Period"). However, Seller is not required to incur any cost to do so
except that Seller shall be required to remove at Closing any and all
encumbrances which were created by Seller after the Effective Date and all liens
securing indebtedness or other encumbrances that can be removed by payment of a
liquidated sum of money. Zoning ordinances and the lien for current taxes are
deemed to be Permitted Exceptions.



B. Cure Period.

If Seller cannot cure the objections within the Cure Period, Seller may deliver
a written notice to Purchaser, before expiration of the Cure Period, stating
whether Seller is committed to cure the objections at or before the Closing. If
Seller does not cure the objections within the Cure Period, or does not timely
deliver the notice, or does not commit in the notice to fully cure all of the
objections at or before Closing, then Purchaser may terminate this Contract by
delivering a written notice to Seller on or before the date which is seven (7)
days after the expiration of the Cure Period. If Purchaser properly and timely
terminates this Contract, the refundable portion of the Earnest Money will be
immediately returned to Purchaser and neither party will have any further rights
or obligations under this Contract (except for any that expressly survive the
termination). If Purchaser does not properly and timely terminate this Contract,
then Purchaser will be deemed to have waived any uncured objections and must
accept such title as Seller is able to convey at the Closing. Seller's failure
to satisfy Purchaser's objections under this Section 6 does not constitute a
default by Seller.



7. SELLER'S COVENANTS, REPRESENTATIONS AND WARRANTIES

.



A. Statements.

Seller covenants, represents and warrants to Purchaser, as follows, which
warranties and representations shall be true and correct on the Effective Date
and the Closing Date:



(1) Title.

On the Effective Date and at the Closing, Seller will have the right to, and
will, convey to Purchaser good and indefeasible fee simple title to the Property
free and clear of any and all liens, assessments, easements, security interests
and other encumbrances except the Permitted Exceptions. Delivery of the Title
Policy pursuant to Section 12 below will be deemed to satisfy the obligation of
Seller as to the sufficiency of title to the Land and Improvements required
under this Contract. However, delivery of the Title Policy will not release
Seller from the warranties of title set forth in the warranty deed or the other
warranties set forth in this Contract.



(2) Leases.

There are no parties in possession of any portion of the Property as lessees,
tenants at sufferance or, to the knowledge of Seller, trespassers except tenants
under written leases delivered to Purchaser pursuant to this Contract as part of
the Diligence Materials.



(3) Negative Covenants.

Seller shall not further encumber the Property or allow an encumbrance upon the
title to all or any portion of the Property, or modify the terms or conditions
of any existing leases, contracts or encumbrances, if any, without the written
consent of Purchaser which consent shall, prior to the end of the Due Diligence
Period, not be unreasonably withheld or delayed, but after the end of the Due
Diligence Period such consent may be withheld in its sole discretion.



(4) Liens and Debts

. There are no mechanic's liens, Uniform Commercial Code liens, or, to the best
of Seller's knowledge, unrecorded liens, options to acquire, rights of first
refusal or other claims against all or any part of the Property, except those in
favor of Purchaser or those that will be released at Closing and Seller shall
not allow any such liens, rights or claims to attach to the Property or any part
thereof before the Closing that will not be satisfied out of Closing proceeds or
otherwise released at or before Closing. All obligations of Seller arising from
the ownership and operation of the Property and any business operated on the
Property, including, but not limited to, taxes, leasing commissions, salaries,
contracts, and similar agreements, have been paid or will be paid before the
Closing. Except for obligations for which provisions are made in this Contract
for prorating at the Closing and any indebtedness taken subject to or assumed,
there will be no obligations of Seller with respect to the Property outstanding
as of the Closing.



(5) Material Defects

. Seller has disclosed to Purchaser any and all known conditions of a material
nature with respect to the Property which may affect the health or safety of any
occupant of the Property. Except as disclosed in writing by Seller to Purchaser,
the Property has no known latent structural defects or construction defects of a
material nature, and none of the improvements have been constructed with
materials known to be a potential health hazard to occupants of the Property.
Purchaser acknowledges that the Brokers have not made any warranty or
representation with respect to the condition of the Property or otherwise, and
Purchaser is relying solely upon Purchaser's own investigations and the
representations of Seller.



(6) Organization, Power, Authorization and Execution.

Seller is a duly formed and validly existing entity with all requisite powers
and all governmental authorizations to conduct its business and to enter into
and perform its obligations hereunder. This Contract is duly authorized,
executed and delivered by all necessary action on the part of Seller,
constitutes the valid and binding agreement of the Seller, and is enforceable
against the Seller in accordance with its terms.



(7) Pending Litigation, Solvency.

There is no pending or, to Seller's knowledge, threatened litigation or other
judicial proceeding concerning, involving or affecting the Property, or any part
or portion thereof, including without limitation condemnation, exercise of the
right of eminent domain or bankruptcy. There is not now pending any appeal or
application to appeal or contest current or past real or personal property tax
assessment. The Seller is not now insolvent nor will the Seller become insolvent
as a result of the actions contemplated by this Contract.



(8) Environmental.

Except as disclosed to Purchaser pursuant to Exhibit "C", and except for
substances used in the ordinary course of business which are and have been used
in compliance with Environmental Laws, no Hazardous Materials have been used,
manufactured, generated, released, stored or deposited by Seller over, beneath
or on the Property or forming any part of any improvement or structure located
on the Property. To the best of Seller's knowledge, there is not now and there
has never been any underground storage tank or underground vault used to store
Hazardous Materials. As used herein, the term "Hazardous Materials" means
collectively, (i) petroleum and other hydrocarbon wastes, products and
substances, (ii) all toxic, hazardous, and radioactive wastes, chemicals,
materials, pollutants, substances, and contaminants that are regulated by any
Environmental Law, whether or not classified as hazardous under those laws, and
(iii) all solid, liquid, and gaseous wastes and substances, including urea,
mercury, asbestos, chemicals, radon gas, pesticides, paint containing lead,
natural or synthetic gas, flammable or explosive materials, polychlorinated
biphenyls (PCBs), formaldehyde foam, insulation, sewage and other effluent, any
material containing hydrated silicate (including amosite, actinolite, tremolite,
chrysolite, crocidolite, and anthophylite, whether friable or non-friable). As
used herein, the term "Environmental Law" means all health, safety, land use,
ecological, occupational, environmental, and natural resource laws, orders, and
governmental authorizations, including all laws, orders, terms and conditions of
governmental authorizations, and private land use restrictions (such as
covenants, conditions, and restrictions) relating to the following: (i) noise
and odors; (ii) the control of any pollutant or potential pollutant; (iii)
protection of the air, soil, surface water, ground water, or other elements of
the environment from pollution or contamination; (iv) the use, release, storage,
disposal, emission, handling, discharge, transport, treatment, processing,
distribution, or manufacturing of any Hazardous Materials; and (v) the cleanup,
removal, recovery, assessment, or remediation of any damage, release, emission,
discharge, pollution, or contamination of or into air, soil, buildings, surface
water, groundwater, or personal property, and includes the following specific
statutory laws: the Clean Air Act; the Clean Water Act; the Oil Pollution Act;
the Safe Drinking Water Act; the Water Pollution Control Act; the Toxic
Substances Control Act; the Federal Water Pollution Control Act; the Resource
Conservation and Recovery Act; the Hazardous Materials Transportation Act; the
Superfund Amendments and Reauthorization Act of 1986; the Federal Insecticide,
Fungicide and Rodenticide Act; and the Comprehensive Environmental Response,
Compensation and Liability Act of 1980; all as amended.



(9) Legal Compliance.

Seller has no knowledge that the location, construction, occupancy, operation or
use of the Property violate any applicable law, statute, ordinance, rule,
regulation, order, or determination of any governmental authority or any board
of fire underwriters (or similar body), or any restrictive covenant or deed
restriction or zoning ordinance or classification affecting the Property,
including, without limitation, all applicable building codes, flood disaster
laws, and health and environmental laws and regulations.



(10) Seller's Cooperation

. Seller understands that Purchaser intends to develop the Property and will be
seeking all land use entitlements, tax abatements, tax increment financing,
approvals and certificates which may be required from all governmental
authorities (collectively, the "Approvals") in order to permit and allow the
construction and development of an indoor water park resort, conference center
and related amenities for a Great Wolf Resort (the "Project"). Seller agrees to
execute or join in any and all applications for any Approvals to the extent
Seller's joinder is required by any governmental authorities, and shall
reasonably cooperate with Seller in obtaining the Approvals, provided that
Seller is not required to incur any cost or expense with regard thereto.



(11) No Marketing

. For a period of forty (40) days following the Effective Date, neither Seller
nor its affiliates, contractors or agents shall market the Property.



(12) Diligence Materials

. To Seller's knowledge, the Diligence Materials submitted to Purchaser are
true, correct and complete in all material respects.



The preceding covenants, representations, and warranties shall not merge into
any instrument or conveyance delivered at Closing and shall survive the Closing.
Seller shall promptly notify Purchaser if any of the aforementioned
representations and warranties in this Section 7 affecting the Property become
misleading, inaccurate or untrue after the Effective Date.



B. Remedies.

If Purchaser discovers, before the Closing, that any of Seller's representations
or warranties has been misrepresented or is inaccurate, Purchaser may notify
Seller in writing, and Seller may attempt to correct or remedy the
misrepresentation or inaccuracy. If the misrepresentation or inaccuracy is not
remedied by Seller before the Closing, Purchaser shall, by written notice to
Seller: (I) proceed to the Closing without waiving any claim for
misrepresentation or breach of warranty; (2) delay the Closing, if Seller agrees
in writing to the delay, to allow additional time for the misrepresentation or
breach of warranty to be remedied and thereby be deemed to have waived any claim
for damages with respect to such breach of warranty; or (3) exercise Purchaser's
remedies for default by Seller as provided under this Contract.



8. NONCONFORMANCE.

Purchaser has or will independently investigate and verify to Purchaser's
satisfaction the extent of any limitations of uses of the Property. Purchaser
acknowledges that the current use of the Property or the improvements located on
the Property (or both) may not conform to applicable Federal, State or municipal
laws, ordinances, codes or regulations. Zoning, permitted uses, height
limitations, setback requirements, minimum parking requirements, limitations on
coverage of improvements to total area of land, Americans with Disabilities Act
requirements, wetlands restrictions and other matters may have a significant
economic impact upon the intended use of the Property by Purchaser. However, if
Seller is aware (to Seller's actual knowledge, which in this case includes
knowledge by receipt of written notice) of pending zoning changes and/or current
nonconformance with any Federal, State or local laws, ordinances, codes or
regulations, Seller shall disclose same to Purchaser.



9. INSPECTION. [Check one]



ý A. Inspection. Desired. Purchaser desires to inspect the Property and Seller
grants to Purchaser the right to inspect the Property as described in Addendum
C, INSPECTION.

r B. Inspection Not Necessary. Purchaser acknowledges that Purchaser has
inspected the Property, including all buildings and improvements thereon, and is
thoroughly familiar with their condition, and Purchaser hereby accepts the
Property in its present condition, with such changes as may hereafter be caused
by normal wear and tear before the Closing, but without waiving Purchaser's
rights by virtue of Seller's representations and warranties expressed in this
Contract.

10. CASUALTY LOSS AND CONDEMNATION.

A. Condemnation.

If condemnation proceedings are commenced before Closing against any portion of
the Property, then Seller shall immediately notify Purchaser in writing of the
condemnation proceedings, and Purchaser may: (1) terminate this Contract by
delivering a written notice to Seller within ten ( 10) days after Purchaser
receives the notice (and in any event before Closing), in which case the
refundable portion of the Earnest Money will be returned to Purchaser and the
parties will have no further rights or obligations under this Contract (except
for any that expressly survive the termination); or (2) appear and jointly with
Seller defend in the condemnation proceeding, in which case any award in
condemnation will, (a) if known as of Closing, belong to Seller and the Purchase
Price will be reduced by the same amount, or (b) if not known as of Closing,
belong to Purchaser and the Purchase Price will not be reduced.



11. ASSIGNMENT. [Check one]

r

A. Limited Assignment Permitted. Purchaser may assign this Contract only to a
related party, defined as: (I) an entity in which Purchaser is an owner, partner
or corporate officer; (2) an entity which is owned or controlled by the same
person or persons which own or control Purchaser; or (3) a member or members of
the immediate family of Purchaser, or a trust in which the beneficiary or
beneficiaries is or are a member or members of the immediate family of
Purchaser. Purchaser will remain liable under this Contract after any
assignment.



r

B. Assignment Prohibited. Purchaser may not assign this Contract without
Seller's prior written consent.



ý

C. Assignment Permitted. Purchaser may upon delivery of written notice to Seller
assign this Contract only to a wholly-owned subsidiary of Purchaser provided the
assignee assumes in writing all obligations and liabilities of Purchaser under
this Contract. However, such assignment shall not relieve Purchaser of any
liability or responsibility under this Contract.



12. CLOSING.

A. Closing Date.

The closing of the transaction described in this Contract (the "Closing") will
be held at 10:00 a.m. at the offices of the Title Company at its address stated
below or such other address as may be designated by the Title Company on or
before thirty (30) days from the date of expiration of the Due Diligence Period
or as it may be extended pursuant to the terms of Paragraph 1 of Addendum C, but
in no event later than September 27, 2005.



B. Seller's Closing Obligations.

At the Closing, Seller shall deliver to Purchaser, at Seller's expense:



(1)

A duly executed [check one] r General Warranty Deed ý Special Warranty Deed
conveying the Property in fee simple according to the legal description prepared
by the surveyor as shown on the Survey, subject only to the Permitted
Exceptions;



(2)

An updated Title Commitment committing the underwriter for the Title Company to
issue promptly after the Closing, at Seller's expense, the Title Policy pursuant
to the Title Commitment, subject only to the Permitted Exceptions, in the full
amount of the Purchase Price, dated as of the date of the Closing, and (at an
additional premium cost) [check only one if applicable] r with the survey
exception modified at Purchaser's expense to read "any shortages in area," or ý
with the survey exception deleted at Purchaser's expense.



(3)

Possession of the Property, subject only to the applicable Permitted Exceptions;



(4)

An executed assignment and assumption of all leases, if there are any leases
affecting the Property;



(5)

A current rent roll certified by Seller to be complete and accurate, if there
are any leases affecting the Property;



(6)

Evidence of Seller's authority and capacity to close this transaction; and



(7)

A closing statement and all other documents reasonably required by the Title
Company to close this transaction.



C. Purchaser's Closing Obligations.

At the Closing, Purchaser shall deliver to Seller, at Purchaser's expense:



(1)

The Purchase Price, with the Earnest Money being applied thereto;



(2)

An executed assignment and assumption of leases if there are any leases
affecting the Property.



(3)

An Assumption Agreement in recordable form agreeing to pay all commissions
payable under any lease of the Property;



(4)

Evidence of Purchaser's authority and capacity to close this transaction; and



(5)

A closing statement and all other documents reasonably required by the Title
Company to close this transaction.



D. Closing Costs.

Each party shall pay its share of the closing costs which are customarily paid
by a seller or purchaser a in transaction of this character in the county where
the Property is located, or as otherwise agreed.



E. Prorations.

Rents, lease commissions, interest, insurance premiums, maintenance expenses,
operating expenses, and ad valorem taxes for the year of Closing will be
prorated at the Closing effective as of the date of the Closing. Seller shall
give a credit to Purchaser at Closing in the aggregate amount of any security
deposits deposited by tenants under leases affecting the Property. If the
Closing occurs before the tax rate is fixed for the year of the Closing, the
apportionment of the taxes will be upon the basis of the tax rate for the
preceding year applied to the latest assessed valuation, but any difference
between actual and estimated taxes for the year of the Closing actually paid by
Purchaser will be adjusted equitably between the parties upon receipt of a
written statement of the actual amount of the taxes. This provision will survive
the Closing.



F. Loan Assumption.

If Purchaser assumes an existing mortgage loan at the Closing, Purchaser shall
pay: (1) to the lender, any assumption fee charged by the lender; and (2) to
Seller, a sum equal to the amount of any reserve accounts held by the lender for
the payment of taxes, insurance and any other expenses applicable to the
Property for which reserve accounts are held by the lender. Purchaser shall
execute, at the option and expense of Seller, a Deed of Trust to Secure
Assumption with a trustee named by Seller. If consent to the assumption is
required by the lender, Seller shall obtain the lender's consent in writing and
deliver the consent to Purchaser at the Closing. If Seller does not obtain the
lender's written consent (if required) and deliver it to Purchaser at or before
the Closing, Purchaser may terminate this Contract by delivering a written
termination notice to Seller whereupon the refundable portion of the Earnest
Money will be promptly returned to Purchaser and the parties will have no
further rights or obligations under this Contract (except for any that expressly
survive the termination).



G. Rollback Taxes.

If this sale or a change in use of the Property or denial of any special use
valuation on the Property results in the assessment after Closing of additional
taxes applicable to the period of time before the Closing, Seller shall pay to
Purchaser the additional taxes plus any penalties and interest immediately upon
receipt of a written statement for the taxes, unless this box r is checked in
which case Purchaser shall pay the additional taxes plus any penalties and
interest. This obligation will survive the Closing.



H. Foreign Person Notification.

If Seller is a Foreign Person, as defined by the Internal Revenue Code, or if
Seller fails to deliver to Purchaser a non-foreign affidavit pursuant to Section
1445 of the Internal Revenue Code, then Purchaser may withhold from the sales
proceeds an amount sufficient to comply with applicable tax law and deliver the
withheld proceeds to the Internal Revenue Service, together with appropriate tax
forms. The required affidavit from Seller will include: (1) a statement that
Seller is not a foreign person; (2) the U. S. taxpayer identification number of
Seller; and (3) any other information required by Section 1445 of the Internal
Revenue Code.



13. DEFAULT.

A. Purchaser's Remedies.

If Seller defaults hereunder (including a failure to close this Contract for any
reason except Purchaser's default or the termination of this Contract pursuant
to a right to terminate set forth in this Contract), Seller will be in default
and Purchaser shall elect one of the following, as Purchaser's sole and
exclusive remedy [check all that may apply]:



r

(1) Enforce specific performance of this Contract;



r

(2) Bring suit for damages against Seller;



ý

(3) Enforce specific performance of this Contract and/or bring suit for damages
against Seller;



r

 (4) Terminate this Contract and immediately receive the refundable portion of
the Earnest Money. If Purchaser elects to terminate this Contract due to
Seller's default, then the parties will have no further rights or obligations
under this Contract except for Seller's obligation to cause the refundable
portion of the Earnest Money to be returned to Purchaser (and except for any
that expressly survive the termination); or



r

 (5) Elect to close the transaction notwithstanding such default.



B. Seller's Remedies.

If Purchaser defaults hereunder (including failure to close this Contract for
any reason except Seller's default or the termination of this Contract pursuant
to a right to terminate set forth in this Contract), Purchaser will be in
default and Seller shall, as Seller's sole and exclusive remedy, terminate this
Contract and immediately receive the Earnest Money as liquidated damages for
Purchaser's breach of this Contract, thereby releasing Purchaser from this
Contract. If Seller terminates this Contract due to Purchaser's default, then
the parties will have no further rights or obligations under this Contract
except for Purchaser's obligation to cause the Earnest Money to be paid to
Seller (and except for any that expressly survive the termination).



14. AGENCY DISCLOSURE.

A. Agency Relationships

. The Term "Brokers" refers to the Principal Broker and/or the Cooperating
Broker, if applicable, as set forth on the signature page. Each Broker has
duties only to the party the Broker represents as identified below. If either
Broker is acting as an intermediary, then that Broker will have only the duties
of an intermediary, and the intermediary disclosure and consent provisions apply
as set forth below. [Each broker check only one]



(1)

The Principal Broker is: ý agent for Seller only; or r agent for Purchaser only;
or r an intermediary.



(2)

The Cooperating Broker is: r agent for Seller only; ý agent for Purchaser only;
or r an intermediary.



B. Other Brokers.

Seller and Purchaser each represent to the other that they have had no dealings
with any person, firm, agent or finder in connection with the negotiation of
this Contract and/or the consummation of the purchase and sale contemplated by
this Contract, other than the Brokers named in this Contract, and no real estate
broker, agent, attorney, person, firm or entity, other than the Brokers is
entitled to any commission or finder's fee in connection with this transaction
as the result of any dealings or acts of the representing party. Each party
agrees to indemnify, defend, protect and hold the other party harmless from and
against any costs, expenses or liability for any compensation, commission, fee,
or charges which may be claimed by any agent, finder or other similar party,
other than the named Brokers, by reason of any dealings or acts of the
indemnifying party.



C. Fee Sharing.

Seller and Purchaser agree that the Brokers may share the Fee (defined below)
among themselves, their sales associates, and any other licensed brokers
involved in the sale of the Property. The parties authorize the Title Company to
pay the Fee directly to the Principal Broker and, if applicable, the Cooperating
Broker, in accordance with Section 15 or any other agreement pertaining to the
Fee. Payment of the Fee will not alter the fiduciary relationships between the
parties and the Brokers.



15. PROFESSIONAL SERVICE FEE.

A. Payment of Fee.

If the Closing occurs, Seller agrees on Closing to pay the Brokers a
professional service fee (in cash) (the "Fee") for procuring the Purchaser and
for assisting in the negotiation of this Contract which shall be equal to the
sum of six percent (6%) of the first one million dollars of the Purchase Price
plus three percent (3%) of the balance of said Purchase Price to be split
equally (50/50) between Cushman & Wakefield of Texas, Inc. and Transwestern
Property Company SW GP, L.L.C. dba Transwestern Commercial Services. The Fee
will be paid at the Closing of a sale of the Property by Seller pursuant to this
Contract (as may be amended or assigned). The Title Company or other escrow
agent is authorized and directed to pay the Fee to the Brokers out of the
Closing proceeds at Closing.



B. Consent Required

. Purchaser, Seller and Title Company agree that the Brokers are third party
beneficiaries of this Contract with respect to the Fee, and that no change may
be made by Purchaser, Seller or Title Company to Section 15A without the written
consent of the Brokers.



C. Right to Claim a Lien

. Pursuant to Chapter 62 of the Texas Property Code, the Brokers hereby disclose
their right to claim a lien based on the commission agreement set forth in this
Section 15. This disclosure is hereby incorporated in any such commission
agreements.



16. MISCELLANEOUS PROVISIONS.

A. Effective Date.

The "Effective Date" is the first date on which both Seller and Purchaser have
executed this Contract.



B. Notices.

All notices and other communications required or permitted under this Contract
must be in writing and will be deemed delivered, whether actually received or
not, on the earlier of: ( I) actual receipt, if delivered in person or by
messenger with evidence of delivery; (2) receipt of an electronic facsimile
("Fax") transmission with confirmation of delivery to the Fax telephone numbers
specified below, if any; or (3) upon deposit with the United States Postal
Service, certified mail, return receipt requested, postage prepaid, and properly
addressed to the intended recipient at the address set forth below. Any party
may change its address for notice purposes by delivering written notice of its
new address to all other parties in the manner set forth above. Copies of all
written notices should also be delivered to the Brokers and to the Title
Company, but failure to notify the Brokers or the Title Company will not cause
an otherwise properly delivered notice to be ineffective.



C. Termination.

If this Contract is terminated for any reason, the obligations of each party
under this Contract will terminate subject to the provisions of Section 13,
except that: ( 1) Purchaser shall pay the costs to repair any damage to the
Property or injury to persons caused by Purchaser or Purchaser's agents; (2)
Purchaser shall return to Seller any reports or documents delivered to Purchaser
by Seller; and (3) each party shall perform any other obligations that expressly
survive the termination of this Contract. The obligations of this Section 16C
will survive the termination of this Contract. The terms of any mutual
termination agreement will supersede and control over the provisions of this
Section 16C to the extent of any conflict.



D. Forms.

In case of a dispute as to the form of any document required under this
Contract, the most recent form prepared by the State Bar of Texas, modified as
necessary to conform to the requirements of this Contract, will be deemed
reasonable.



E. Attorneys Fees.

The prevailing party in any legal proceeding brought in relation to this
Contract or transaction will be entitled to recover from the non-prevailing
parties court costs, reasonable attorneys fees and all other reasonable
litigation expenses.



F. Integration.

This Contract contains the complete agreement between the parties with respect
to the Property and cannot be varied except by written agreement. The parties
agree that there are no oral agreements, understandings, representations or
warranties made by the parties which are not expressly set forth in this
Contract. Any prior written agreements, understandings, representations or
warranties between the parties will be deemed merged into and superceded by this
Contract, unless it is clear from the written document that the intent of the
parties is for the previous written agreement, understanding, representation or
warranty to survive the execution of this Contract.



G. Survival.

Any warranty, representation, covenant or condition contained in this Contract
not otherwise discharged at the Closing will survive the Closing of this
transaction.



H. Binding Effect.

This Contract will inure to the benefit of, and will be binding upon, the
parties to this Contract and their respective heirs, legal representatives,
successors and assigns.



I. Time For Performance.

Time is of the essence under each provision of this Contract. Strict compliance
with the times for performance is required.



J. Right of Entry.

Subject to the provisions of Addendum C, after reasonable advance notice and
during normal business hours, Purchaser, Purchaser's representatives and the
Brokers have the right to enter upon the Property before the Closing for
purposes of viewing, inspecting and conducting studies of the Property, so long
as they do not unreasonably interfere with the use of the Property by Seller or
any tenants.



K. Business Day.

If any date of performance under this Contract falls on a Saturday, Sunday or
Texas legal holiday, such date of performance will be deferred to the next day
that is not a Saturday, Sunday or Texas legal holiday.



L. Governing Law.

This Contract will be construed under and governed by the laws of the State of
Texas, and unless otherwise provided in this Contract, all obligations of the
parties created under this Contract are to be performed in the county where the
Property is located.



M. Severability.

If any provision of this Contract is held to be invalid, illegal, or
unenforceable by a court of competent jurisdiction. The invalid, illegal, or
unenforceable provision will not affect any other provisions, and this Contract
will be construed as if the invalid, illegal, or unenforceable provision is
severed and deleted from this Contract.



N. Broker Disclaimer.

The Brokers will disclose to Purchaser any material factual knowledge the
Brokers may possess about the condition of the Property. Purchaser understands
that a real estate broker is not an expert in matters of law, tax, financing,
surveying, hazardous materials, engineering, construction, safety, zoning, land
planning, architecture, or the Americans with Disabilities Act. Purchaser
acknowledges that Purchaser has been advised by the Brokers to seek expert
assistance on such matters. The Brokers do not investigate a property's
compliance with building codes, governmental ordinances, statutes and laws that
relate to the use or condition of the Property or its construction, or that
relate to its acquisition. Purchaser is not relying upon any representations of
the Brokers concerning permitted uses of the Property or with respect to any
nonconformance of the Property. If the Brokers provide names of consultants or
sources for advice or assistance, the Brokers do not warrant the services of the
advisors or their products and cannot warrant the suitability of property to be
acquired. Purchaser acknowledges that current and future federal, state and
local laws and regulations may require any Hazardous Materials to be removed at
the expense of those persons who may have had or continue to have any interest
in the Property. The expense of such removal may be substantial. Purchaser
agrees to look solely to experts and professionals selected or approved by
Purchaser to advise Purchaser with respect to the condition of the Property and
will not hold the Brokers responsible for any Hazardous Materials condition
relating to the Property. The Brokers do not warrant that Seller will disclose
any or all property defects or other matters pertaining to the Property or its
condition.



O. Counterparts.

This Contract may be executed in a number of identical counterparts. Each
counterpart is deemed an original and all counterparts will, collectively,
constitute one agreement.



P. Gender; Number.

Unless the context requires otherwise, all pronouns used in this Contract will
be construed to include the other genders, whether used in the masculine,
feminine or neuter gender. Words in the singular number will be construed to
include the plural, and words in the plural will be construed to include the
singular.



R. Consult an Attorney.

This document is an enforceable, legally binding agreement. Read it carefully.
The Brokers involved in the negotiation of the transaction described in this
Contract cannot give legal advice. The parties to this Contract acknowledge that
they have been advised by the Brokers to have this Contract reviewed by legal
counsel before signing this Contract.



          Purchaser's Attorney is:                              Seller's
Attorney is:

          J. Mitchell Bell                                          E. Stephen
Jett

          Locke Liddell & Sapp LLP                      Chambliss, Bahner &
Stophel, P.C.

          2200 Ross Avenue                                   1000 Tallan
Building

          Suite 2200                                               Two Union
Square

          Dallas, Texas 75201                           Chattanooga, TN 37402

          Phone: (214) 740-8422                            Phone: (423)757-0229

          Fax: (214) 756-8422                               Fax: (423)508-1229

          E-mail: mbell@lockeliddell.com                 E-mail:
Sjett@cbslawfirm.com

l7. ADDITIONAL PROVISIONS.

[Additional provisions may be set forth below or on any attached Addendum].



17A.

Seller shall remove prior to Closing (1) All furniture and fixtures in the
office building and (2) the crane rail systems, including crane rails, bus
bar/ducts (electrical for cranes).



17B. Confidentiality.

Seller acknowledges that the business terms and conditions of this Contract, the
development plans for the Project, certain non-public information concerning
Purchaser and information that will be developed in connection with obtaining
the Approvals (the "Confidential Information") are proprietary and confidential
and that some of the Confidential Information will become known to Seller in the
course of the transaction contemplated by this Contract. Seller agrees that it
will not use any Confidential Information, either before Closing or after the
Closing or termination of this Contract, except as requested by Purchaser to
facilitate the transactions contemplated by this Contract or as necessary to
comply with obligations under applicable law. Seller shall not disclose the
contents of the Confidential Information to any person other than to its
directors, officers, employees, accountants, legal counsel and consultants (the
"Permitted Parties"), but then only to the extent that it is necessary for such
party to have such information to facilitate the transaction contemplated
hereby. Without limiting the generality of the foregoing, Seller agrees that it
will not make a public announcement or disclosure of any Confidential
Information to persons other than the Permitted Parties without the prior
written consent of Purchaser, except to the extent that disclosure is required
under laws or regulations applicable to Seller.



17C. Early Termination and Right of First Refusal.

Provided that Seller has not been in default hereunder, this Contract shall be
subject to termination by Seller, and return of the Initial Deposit and the Due
Diligence Extension Deposit (if made) and the interest accrued thereon, in the
event Seller receives, after the date which is forty (40) days from the
Effective Date, and desires to accept a bona fide offer to purchase the Property
by another prospective buyer (a "Competing Offer") which includes a
non-refundable escrow deposit without contingencies in the amount of at least
Three Hundred Thousand Dollars ($300,000). Seller shall notify Purchaser in
writing of the Competing Offer and shall provide with such notification a copy
of the Competing Offer. Unless Purchaser agrees within ten (10) business days,
in writing, to waive its rights to terminate this Contract under Addendum C,
Seller shall have the right to terminate this Contract by giving notice to
Purchaser within five (5) business days of the end of such ten (10) business day
period, in which event Seller will instruct the Title Company to return to
Purchaser the Initial Deposit and the Due Diligence Extension Deposit (if made)
and the interest accrued thereon. The provisions of this Section 17C will
terminate immediately when Purchaser waives, or is deemed to have waived, its
rights to terminate this Contract under Addendum C. In the event any Competing
Offer does not result in closing and possession of the Property by a prospective
buyer, Purchaser shall have a right of first refusal to acquire the Property
under the same terms as set forth in this Contract, provided there will not be
an early termination right as set forth in this Section 17C. Purchaser shall
have ten (10) business days from the date Seller notifies Purchaser of the
termination of the Competing Offer within which to exercise Purchaser's right of
first refusal by written notice to Seller. The date on which Purchaser delivers
written notice to Seller of Purchaser's exercise of this right of first refusal
shall be considered the new Effective Date for purposes of this Contract.
However, the new Due Diligence Period following such new Effective Date shall be
reduced by the number of days which expired in the original Due Diligence Period
prior to early termination of the Contract by Seller under the terms of this
Section 17C.



17D. Approvals.

Purchaser's obligation to purchase the Property is subject to its receipt of all
required Approvals and if such Approvals are not obtained within the Due
Diligence Period, Purchaser may terminate the Contract, in which case the
refundable portion of the Earnest Money will be returned to Purchaser and the
parties will have no further rights or obligations under this Contract (except
for any that expressly survive the termination).



18. EXHIBITS AND ADDENDA.

All Exhibits and Addenda attached to this Contract are incorporated herein by
reference and made a part of this Contract for all purposes [check all that
apply]:



ý

Exhibit "A" - Survey and/or Legal Description                r Addendum A
Improved Property



ý

Addendum to Exhibit "A" - Pending Right of Way           r Addendum B-I
Third Party Financing
         Document                                                                 r
Addendum B-2 Seller Financing



ý

Exhibit "C" - Due Diligence Documents_____                ý Addendum C
Inspection



r

Addendum D  Disclosure Notice



r

Addendum E  Lead Based Paint



r

Addendum F  Additional Provisions



19. CONTRACT AS OFFER.

The execution of this Contract by the first party to do so constitutes an offer
to purchase or sell the Property. Unless, within two (2) days after the date of
execution of this Contract by the first party, this Contract is accepted by the
other party by signing the offer and delivering a fully executed copy to the
first party, the offer of this Contract will be deemed automatically withdrawn,
and the Earnest Money, if any, will be promptly returned to Purchaser.



EXECUTED to be effective as of the Effective Date.

SELLER PURCHASER

 

Trencor, Inc., a Texas corporation

                                                  Great Wolf Resorts, Inc.



By: (Signature)_/s/ Stephen C. Anderson______________              By:
(Signature)  /s/ Hernan Martinez

Name:  Stephen C.
Anderson                                                          Name: Hernan
Martinez

Title: Assistant
Secretary                                                                  Title:
EVP Development

 By: (Signature)_________________________________               By: (Signature)

Name:
                                                                                              Name:

Title: ________________________________________                 Title:

Address: c/o Astec Industries,
Inc.                                                    Address: 122 West
Washington Avenue, 6th Floor

1725 Shepherd Road, Chattanooga, TN
37421                                          Madison, WI 53703

Telephone: 423-553-5934   Fax: 423-899-4456
                               Telephone:                   Fax:

Tax I.D. No:____________________________________                Tax I.D. No:

Date of Execution: _______________________________                 Date of
Execution:

PRINCIPAL
BROKER                                                           COOPERATING
BROKER

Cushman & Wakefield of Texas, Inc.

_________________             Transwestern Property Company SW, GP L.L.C.



                                                                                                       dba
Transwestern Commercial Services

By: (Signature) /s/Stephanie A.
Mercer                                             By: (Signature)/s/ John M.
Fulton

Name:_Stephanie A.
Mercer                                                           Name: John M.
Fulton

Title: Asst General Counsel & Asst
Secretary                                    Title:

Address: 15455 Dallas Parkway, Suite
800                                       Address: 5001 Spring Valley Road,
Suite 6000 W

          Addison, Texas
75001                                                                      
Dallas, TX 75244

Telephone: (972) 663-9633         Fax: (972)
663-9999                    Telephone: (972) 774-2500 Fax: 972) 991-4247

Tax I.D.
No:                                                                                    Tax
I.D. No:

TREC License No. Broker ID
#0234174                                          TREC License No.

 

TITLE COMPANY RECEIPT:

The Title Company acknowledges receipt of this Contract on _June 7 (the
Effective Date) and, upon receipt of the Earnest Money, accepts the Earnest
Money subject to the terms and conditions set forth in this Contract.



TITLE COMPANY

Lawyers Title Insurance Corporation

By: (Signature) /s/ Carole Badgett

Name: Carole Badgett                              Address: 6029 Beltline
Road-Suite 250

Title:   SVP                                                   Dallas, Texas
75240

       Telephone: 789-8426 Fax: 789-8029

PERMISSION TO USE: This form is provided for the use of members of the North
Texas Commercial Association of Realtors®, Inc. Permission is granted to make
limited copies of the current version of this form for use in a particular Texas
real estate transaction. Please contact the NTCAR office to confirm you are
using the current version of this form. Mass production or reproduction for
resale is not allowed without express permission.

Exhibit A

LEGAL DESCRIPTION

 

Exhibit C

Due Diligence Documents

To Be Delivered By Seller to the Extent in Seller's Possession

 

Tenant Information

Copies of certificates of occupancy for the building shells and copies of
certificates of occupancy and/or building permits for all tenant improvements.
Copies of all tenant leases, license agreements, and any other agreement which
permits any person other than seller to possession of occupancy of the Property,
and any amendments thereto.

 

Operating information

Copies of real estate tax bills (including special assessments) for the Property
for the period for the prior three (3) years, including evidence of payment. Any
service contracts

Building Information

Any reports relating to the physical and structural condition of the Property,
including, without limitation, engineer, mechanical, roof, environmental,
seismographic and concerning compliance with the Americans with Disabilities
Act. Seismographic reports on the Property, if any. Final "as built" shell,
electrical, mechanical and structural plans and specifications for the Property,
if any, including for all tenant improvements, and, to the extent that any
portion of the Property is under construction as of the Closing Date, any and
all plans, specifications and construction contracts or agreements related
thereto.

Miscellaneous

All licenses, permits and approvals for the Property, including, without
limitation, certificates of occupancy for the improvements and for each tenant.
Most recent boundary survey of the Property, including a legal description and
copies of any title exceptions noted thereon. The survey provided by Seller
shall show all easements and right-of-ways. Any existing title insurance
commitments or policy on the Property and copies of all exceptions set forth
therein and any other title documents, and any existing abstracts of title to
the Property, or any portion thereof. Recent photographs of the Property. Copies
of any notices of violations of any federal, state, municipal or other health,
fire, building, zoning, safety, environmental protection or other applicable
codes, laws, rules, regulations or ordinances relating or applying to the
Property. Any environmental information in Seller's possession, including, but
not limited to any engineering, asbestos, or environmental assessments,
inspections, reports, surveys or audits for the Property or any part thereof
available to Seller. Any and all information regarding the land use
designations, zoning or concurrency pertaining to the Property or any part
thereof. Any and all appraisals of the Property. Any and all information
concerning condemnation notices, proceedings or awards. Any and all unrecorded
easements, covenants or restrictions applicable to the Property or any part
thereof. Any and all unrecorded documents or information concerning the
utilities which currently service the Property, or any part thereof, or which
are currently available to service the Property or any portion thereof. Any and
all other material documents or data or information in documentary form
concerning the Property in Seller's possession, control, or at a location known
to and reasonably accessible to Seller.

 

 

North Texas Commercial Association of Realtors®

Addendum C to commercial contract of sale

inspection

Property address or description:_1400 E. Highway 26, Grapevine,
Texas________________________________________

__________________________________________________________________________________________________

Due Diligence Period.

Purchaser will have a period of sixty (60) days after the Effective Date (the
"Initial Due Diligence Period") to inspect the Property and conduct studies
regarding the Property; provided however, if the Survey is not delivered within
ten (10) business days following the Effective Date, the Initial Due Diligence
Period will be automatically extended on a daily basis until the Survey is
received. Purchaser may extend the Initial Due Diligence Period for an
additional thirty (30) days (the "Extended Due Diligence Period") by making the
Due Diligence Extension Deposit described in Section 4(A) of this Contract. The
term "Due Diligence Period" shall refer to the Initial Due Diligence Period as
extended by the Extended Due Diligence Period, as applicable. Purchaser's
studies may include, without limitation: (1) permitted use and zoning of the
Property; (2) core borings; (3) environmental and architectural tests and
investigations; (4) physical inspections of improvements, fixtures, equipment,
subsurface soils, structural members, and personal property; and (5) examination
of agreements, manuals, plans, specifications and other documents relating to
the construction and condition of the Property. Purchaser and Purchaser's
agents, employees, consultants and contractors will have the right of reasonable
entry onto the Property during normal business hours, and upon reasonable
advance notice to Seller and any tenants on the Property, for purposes of
inspections, studies, tests and examinations deemed necessary by Purchaser. The
inspections, studies tests and examinations will be at Purchaser's expense and
risk. Purchaser shall defend and indemnify Seller against any claims that arise
due to any actions by Purchaser or Purchaser's agents, employees, consultants
and contractors related to the inspections. In no event shall Purchaser conduct
any Phase II Environmental Investigation, soil borings or any other intrusive
test without the prior express written consent of Seller which shall not be
unreasonably withheld.



Reports.

r

A. Within
N/A
(
N/A
) days after the Effective Date, Seller shall deliver to Purchaser a written
report of an environmental consultant reasonably acceptable to Purchaser. The
environmental assessment must include a "Phase I" investigation into the
existence of Hazardous Materials (as defined in Section 711 of this Contract)
in, on or around the Property. The environmental assessment must also include a
land use history search, engineering inspections, research and studies that may
be necessary to discover the existence of Hazardous Materials.



ý

B. Within five (5) days after the Effective Date, Seller shall deliver to
Purchaser copies of all reports in Seller's possession of engineering
investigations, tests, and environmental studies that have been made with
respect to the Property within the two year period before the Effective Date as
well as the other items set forth in Exhibit "C" to the extent in Seller's
possession.



ý

C. If Purchaser terminates this Contract, Purchaser shall deliver to Seller, at
Purchaser's expense and contemporaneously with the termination, copies of all
written reports, inspections, plats, drawings and studies made by Purchaser and
Purchaser's agents, consultants and contractors (collectively,
"Reports"
or
"Report
" in the singular) Notwithstanding, Purchaser shall not be required to deliver a
Report if the Report contains proprietary information or trade secrets related
to Purchaser's business. This provision will survive the termination of this
Contract.



Termination.
If Purchaser determines, in Purchaser's sole discretion, no matter how
arbitrary, that the Property is not satisfactory or is not suitable for
Purchaser's intended use or purpose, then Purchaser may terminate this Contract
by delivering a written notice (a "Termination Notice") to Seller on or before
the last day of the Initial Due Diligence Period or, if extended, the Extended
Due Diligence Period, and the refundable portion of the Earnest Money will be
promptly returned to Purchaser and the parties will have no further rights or
obligations under this Contract (except for any that expressly survive the
termination).
Acceptance.
If Purchaser does not properly and timely terminate this Contract before the
expiration of the Due Diligence Period (or if Purchaser accepts the Property in
writing) then Purchaser will be deemed to have waived all objections to the
Property under this Contract, except for any title objections which may be
outstanding pursuant to Section 6 of this Contract. In that event, Purchaser
agrees to purchase the Property in its current condition without any further
representations or warranties of Seller, except any objections which Seller may
expressly agree in writing to cure, and this Contract will continue in full
force and effect and the parties shall proceed to Closing. This provision does
not, however, limit or invalidate any express representations or warranties
Seller has made in this Contract.
Restoration.
If the transaction described in this Contract does not close through no fault of
Seller, and the condition of the Property was altered due to inspections,
studies, tests or examinations performed by Purchaser or on Purchaser's behalf,
then Purchaser must restore the Property to its original condition at
Purchaser's expense.

EXHIBIT D

Surveyor's Certificate Form

 

THIS IS TO CERTIFY TO, PURCHASER, TRENCOR, INC., AND LAWYERS TITLE INSURANCE
CORPORATION THAT THIS MAP OR PLAT AND THE SURVEY ON WHICH IT IS BASED WERE MADE
IN ACCORDANCE WITH THE "MINIMUM STANDARD DETAIL REQUIREMENTS FOR ALTA/ACSM LAND
TITLE SURVEYS", JOINTLY ESTABLISHED AND ADOPTED BY ALTA, ACSM AND NSPS IN 1999
AND INCLUDES ITEMS 1, 2, 3, 4, 6, 7(a), 7(b), 7(c), 8, 9, 10, 11(a)(b), 13, 14
AND 15 OF TABLE "A" THEREOF. PURSUANT TO THE ACCURACY STANDARDS AS ADOPTED BY
ALTA, ACSM AND NSPS AND IN EFFECT ON THE DATE OF THIS CERTIFICATION, UNDERSIGNED
FURTHER CERTIFIES THAT ALL BUILDINGS AND STRUCTURES LIE WHOLLY WITHIN ALL
PLATTED BUILDING LINES, IF ANY, AND DO NOT VIOLATE ANY RESTRICTION OR OTHER
RECORDED AGREEMENT SET FORTH IN COMMITMENT FOR THE TITLE INSURANCE, GF#
2004-MN-819294-U FOR THE SUBJECT PREMISES EFFECTIVE DATE DECEMBER 14, 2004,
ISSUED DATE JANUARY 6, 2005, ISSUED BY LAWYERS TITLE INSURANCE CORPORATION;
THAT, PURSUANT TO FEMA PANEL NUMBERS 48439C0205 H, AND 48439C0210 H DATED AUGUST
2, 1995, THE SUBJECT PREMISES ARE NOT IN A DESIGNATED FLOOD ZONE AND PROPER
FIELD PROCEDURES, INSTRUMENTATION, AND ADEQUATE SURVEY PERSONNEL WERE EMPLOYED
IN ORDER TO ACHIEVE RESULTS COMPARABLE TO THOSE OUTLINED IN THE "MINIMUM ANGLE,
DISTANCE AND CLOSURE REQUIREMENTS FOR SURVEY MEASUREMENTS WHICH CONTROL LAND
BOUNDARIES FOR ALTA/ACSM LAND TITLE SURVEYS".

 

SURVEYED ON THE GROUND

OCTOBER 5, 2004

RE-SURVEYED JANUARY 27, 2005

 

 

_____________________________

GREGG A. E. MADSEN, R.P.L.S.

STATE OF TEXAS No. 5798

 